FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of March 2010 Commission File Number: 000-30850 Valcent Products Inc. 27G Pennygillam Way Pennygillam Industrial Estate Launceston, Cornwall UK PL15 7ED Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): NEWS RELEASE: on March 10, 2010 Valcent Products Inc. announced that LAUNCH, a global initiative whose founding partners include NASA, USAID, the U.S. State Department, and Nike, which identifies and supports innovative work poised to contribute to a sustainable future, has selected Valcent’s VertiCrop vertical farming technology as one of ten global innovations from a field of 150 pioneering projects. Valcent will present their advances on large scale hydroponic agriculture at the premiere LAUNCH event at the Kennedy Space Center, inFloridaon March 16th to 18th, 2010. EXHIBIT INDEX Exhibit NumberDescription of Exhibit 99.1News Release Dated March 10, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Valcent Products Inc. By: /s/ _ Gerry Jardine Name:Gerry Jardine Title:Director
